   8:19-cr-00396-BCB-SMB Doc # 22 Filed: 06/01/20 Page 1 of 2 - Page ID # 60



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA


IN RE: EXTENSION OF
CONTINUANCES DUE TO NOVEL                          GENERAL ORDER NO. 2020-09
CORONAVIRUS AND COVID-19
DISEASE.



      The Court has been carefully monitoring the ongoing local and national
emergency occasioned by the worldwide COVID-19 pandemic. The Court is hopeful
that it will soon be able to return to the courtroom for hearings and trials.
      But at present, Nebraska leads the nation in percentage growth in new
confirmed cases of COVID-19. That growth has been primarily driven by outbreaks
in communities that are home to large meatpacking operations—but the Court's
juries are drawn in part from those communities. And in Douglas and Lancaster
Counties—home to the district's courthouses—the trajectories of both confirmed
cases and positive tests as a percentage of total tests are trending upwards.
      In sum, neither the district as a whole nor the communities in which the
district's courthouses are located presently meet the gating criteria for even a phased
resumption of operations. But the Court, in consultation with public health officials,
is fully advised of the data and projections for the immediate future. Accordingly,


      IT IS ORDERED:


      1.     The continuances implemented by General Order 2020-04 of civil and
             criminal matters scheduled for a jury trial are extended to include all
             proceedings set to begin on or before July 3, 2020.


      2.     The continuance implemented by General Order 2020-04 of grand jury
             proceedings is extended to June 12, 2020.
8:19-cr-00396-BCB-SMB Doc # 22 Filed: 06/01/20 Page 2 of 2 - Page ID # 61



   3.    The continuances implemented by General Order 2020-05 of other in-
         court proceedings are extended to include all proceedings set to begin
         before June 8, 2020.


   4.    For the reasons stated in General Order 2020-04 and General Order
         2020-05, the delays in progression of criminal cases occasioned by the
         continuances implemented by this General Order are excluded under
         the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) & (B)(iii).
         The failure of any defendant to object to this General Order will be
         deemed a waiver of any right to later claim the time should not have
         been excluded under the Speedy Trial Act.


   5.    Due to the unavailability of a grand jury in this District, the 30-day time
         period for filing an indictment or information is tolled as to any
         defendant during the time period of the continuances occasioned by
         General Order 2020-04, General Order 2020-06, General Order 2020-08,
         and this General Order, pursuant to 18 U.S.C. § 3161(b).


   6.    Case-by-case exceptions to the continuances extended by this General
         Order may be ordered for non-jury proceedings at the discretion of the
         Court, upon motion from the parties or on the Court's own motion after
         consultation with counsel. The provisions of General Order 2020-03
         shall remain in effect for such proceedings.


   Dated this 14th day of May, 2020.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge



                                     -2-
